Citation Nr: 1417139	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  08-09 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and/or paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas O'Shay, Senior Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.  He served in the Republic of Vietnam from September 1971 to April 1972.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which declined to reopen the Veteran's previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and denied service connection for paranoid schizophrenia (claimed as depression and anxiety).  In June 2007, the Veteran submitted a notice of disagreement (NOD) and subsequently perfected his appeal in April 2008.

In an October 2011 decision, the Board reopened and remanded this claim to the RO for further development.  Such has been completed and this matter is returned to the Board for additional consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In connection with the prior Board remand, the Veteran attended a VA examination in October 2011.  The examiner ultimately concluded that the Veteran did not have PTSD or any other psychiatric disorder.  This stands in contrast to treatment records on file which record diagnoses of, inter alia, PSTD and schizophrenia.  The examiner's conclusion appears to have been based on the confounding factor of the Veteran's history of substance abuse.

After reviewing record, the Board finds that another VA examination would be helpful in the adjudication of the claim, preferably by a different examiner. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's claimed psychiatric disorder.  The claims file must be made available to the examiner for review.

The examiner is requested to indicate whether the Veteran has, or at any time since 2002 has had a psychiatric disorder other than substance abuse.  With respect to each such disorder identified, the examiner should provide an opinion as to whether it is at least as likely as not that such disorder is etiologically related to service.  If the examiner determines that such a disorder is etiologically related to service, the examiner should additionally comment as to whether the Veteran's reported history of frequent or terrifying nightmares and bedwetting on his April 1970 induction Report of Medical History form constitutes clear and unmistakable evidence that the Veteran's psychiatric disorder preexisted service, and, if, so, whether it is clear and unmistakable that the psychiatric disorder did not increase in severity during service beyond the natural progress of the disease.

If the examiner finds that the Veteran has, or had PTSD, the examiner must identify the stressors upon which that diagnosis was based.  In any event, the examiner must indicate whether or not the claimed stressors supporting the diagnosis of PTSD are related to his fear of hostile military or terrorist activity.  

The examiner should provide a complete rationale for any opinion provided.

2.  After completing the above action and any other notification or development deemed necessary, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and/or paranoid schizophrenia, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until further notice.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


